Citation Nr: 1446370	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the VA was correct to terminate and deny nonservice connected pension due to the Veteran's status as a fugitive felon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to January 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2011; a statement of the case was issued in November 2011; and a substantive appeal was received in November 2011.   

The Veteran was scheduled to present testimony before the Board in February 2014.  He failed to report for the hearing or provide good cause for his failure to report.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

In July 2013, the RO issued a rating decision in which it denied several claims of service connection.  The Veteran has not filed a notice of disagreement in response to this rating decision.  Consequently, the issues are not before the Board.

An August 2013 Report of General Information reflects that the RO contacted the Veteran and attempted to clarify whether he "intended to file for nonservice connected pension."  The RO explained the differences in compensation and nonservice connected pension.  That document reflects that the Veteran was only interested in pursuing the issue of compensation.  Nevertheless, as the only issue on appeal is the one for nonservice connected pension, and the Veteran has been pursuing it for some time, the Board does not believe that he intended to withdraw this claim.  Consequently, the issue remains before the Board.  If the Veteran wishes to withdraw his claim for nonservice connected pension, he should formally withdraw the claim in writing.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted nonservice connected pension by way of an October 2006 rating decision.

In July 2011, the RO terminated the Veteran's nonservice connected pension due to the Veteran's status as a fugitive felon.  A July 2011 Report of General Information reflects that a felony warrant, issued on October 5, 2001, is still active.  A November 2011 Report of General Information reflects that the RO contacted the Camden New Jersey Probation Department and was informed that the Veteran had a felony charge of tampering with a witness, that he violated parole, and that the only way to clear the warrant was to make an appearance in court in New Jersey.  

The Veteran has argued that he pled guilty to a misdemeanor (not a felony) and that all of the more serious charges against him were dropped.  He submitted a June 2001 Statement of Reasons and Sentence that reflects that he pled guilty to witness tampering, a third degree offense.  This was the sixth count in a six-count indictment.  Counts 1-5 were dismissed.  He was sentenced to one year probation and was to serve 364 days in Camden County Correctional Facility.  

The Veteran has argued that there is no "felony warrant" against him, and that the clerks that the RO have called are in error.   

The term "fugitive felon" means a person who is a fugitive by reason of (a) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit a criminal offense, which is a felony under the laws of the place from which the person flees, or (b) violating a condition of probation or parole imposed for commission of a felony under a Federal or State law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2013).

It does not appear that the Veteran is a fugitive felon as defined by section (a), in that he has not fled to avoid prosecution.  To the contrary, he has already entered into a plea agreement in which he pled guilty to one count of witness tampering.  The remaining question is whether he violated a condition of probation or parole imposed for the commission of a felony under Federal or State law.  Specifically, the question is whether or not the October 5, 2001 warrant constitutes a "felony warrant."  The Board notes that the RO has made numerous phone calls to Camden County (warrants division, probation, etc.), but the warrant itself is not in the claims file.    The Board notes that the June 2001 Statement of Reasons and Sentence submitted by the Veteran does not contain the word "felony" or "misdemeanor."  Instead, it simply states that the Veteran pled guilty of witness tampering, which it states is "a third degree offense."  

Moreover, the Board notes that it has found evidence that in the form of an appellate case (http://law.justia.com/cases/new-jersey/appellate-division-unpublished/2013/a5172-10.html) that reflects "that New Jersey does not recognize the traditional distinction between 'felonies' and 'misdemeanors.' Under the New Jersey Code of Criminal Justice, all offenses are categorized as either crimes or as disorderly or petty disorderly offenses.  N.J.S.A. 2C:1-4(a), (b).  Pursuant to N.J.S.A. 2C:43-1(b), crimes outside the Code that are designated as 'high misdemeanors' are to be treated as third-degree crimes for sentencing purposes."  This would seem to suggest that a third degree offense (such as the offense to which the Veteran pled guilty) is analogous to a "high misdemeanor."  

In any case, the Board finds that the nature of the October 5, 2001 warrant remains unclear.  Thus, the RO should contact the appropriate agency and obtain a copy of the October 5, 2001 warrant, or alternatively, written confirmation that the offense to which the Veteran pled guilty was a felony and that the Veteran violated parole for that felony conviction.  

Accordingly, the case is REMANDED for the following action:

1.  The Board finds that the RO should contact the appropriate agency and obtain a copy of the October 5, 2001 warrant, or alternatively, written confirmation that the offense to which the Veteran pled guilty (in June 2001) was a felony and that the Veteran violated parole for that felony conviction.  

2.  After completion of the above, the AMC should review the expanded record and readjudicate the issue.  If the nonservice connection pension benefits remain terminated, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



